Case 18-20351-jrs    Doc 31     Filed 01/18/19 Entered 01/18/19 16:28:50          Desc Main
                                Document      Page 1 of 4




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                            GAINESVILLE DIVISION

  IN RE:                                      )      CASE NO. 18-20351-JRS
                                              )
  DONNA KAY MCINTYRE                          )      CHAPTER 13
                                              )
           Debtor.                            )


              DEBTOR’S MOTION TO CONVERT CASE TO CHAPTER 7


         The Debtor, pursuant to 11 U.S.C. § 1307(a), hereby elects to convert the above-
  captioned Chapter 13 case to a case under Chapter 7 of the United States Bankruptcy Code.
  The Debtors are entitled to convert their case because:

         1. This case was filed on February 26, 2018 and has not been previously converted
  under 11 U.S.C. § 706 or 11 U.S.C. § 1112.

        2. The Debtor is eligible to be a debtor under Chapter 7 of the United States
  Bankruptcy Code.

           WHEREFORE, the Debtor prays for relief under Chapter 7 of the Bankruptcy
  Code.

                                  END OF DOCUMENT


  PREPARED AND PRESENTED BY:

  _____/s/_______
  Howard Slomka
  Georgia Bar # 652875
  Slipakoff and Slomka, P.C.
  Attorney for Debtor
  2859 Paces Ferry Rd, SE
  Suite 1700
  Atlanta, GA 30339
Case 18-20351-jrs     Doc 31     Filed 01/18/19 Entered 01/18/19 16:28:50              Desc Main
                                 Document      Page 2 of 4


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

  IN RE:                                       )       CASE NO. 18-20351-JRS
                                               )
  DONNA KAY MCINTYRE                           )       CHAPTER 13
                                               )
           Debtor.                             )

                               CERTIFICATE OF SERVICE

           THIS TO CERTIFY that I have this day served a true and correct copy of the
  DEBTOR’S MOTION TO CONVERT CHAPTER 13 CASE TO CHAPTER 7 on the
  following parties, by depositing a copy of the same in the United States Mail in a
  properly addressed envelope with adequate postage affixed thereon to insure proper
  delivery:
  Nancy J. Whaley, 13 Trustee (served via ECF)
  Suite 120
  303 Peachtree Center Avenue
  Atlanta, GA 30303

  Donna Kay McIntyre
  Po Box 354
  Flowery Branch, GA 30542

  SEE ATTACHED FOR ADDITIONAL CREDITORS


  Dated: January 18, 2019

  _____/s/________________
  Howard Slomka
  Georgia Bar # 652875
  Slipakoff and Slomka, P.C.
  Attorney for Debtor
  2859 Paces Ferry Rd, SE
  Suite 1700
  Atlanta, GA 30339
Label Matrix for Case    18-20351-jrs
                  local noticing            Doc 31Afni,Filed
                                                        Inc. 01/18/19 Entered 01/18/19 16:28:50
                                                                                        Capital Asset Desc
                                                                                                      RecoveryMain
113E-2                                                 Document
                                                  Po Box 3097        Page 3 of 4        P. O. Box 192585
Case 18-20351-jrs                                    Bloomington, IL 61702-3097                           Dallas, TX 75219-8523
Northern District of Georgia
Gainesville
Fri Jan 18 16:18:54 EST 2019
Genesis Financial Ltd                                Genesis Financial Solutions                          (p)GEORGIA DEPARTMENT OF REVENUE
P.O. Box 6086                                        PO Box 4865                                          COMPLIANCE DIVISION
Gainesville, GA 30504-1000                           Beaverton, OR 97076-4865                             ARCS BANKRUPTCY
                                                                                                          1800 CENTURY BLVD NE SUITE 9100
                                                                                                          ATLANTA GA 30345-3202

Internal Revenue Service                             (p)JEFFERSON CAPITAL SYSTEMS LLC                     Kent Miller Gynecology
PO Box 7346                                          PO BOX 7999                                          2350 Limestone Pkwy
Philadelphia, PA 19101-7346                          SAINT CLOUD MN 56302-7999                            Gainesville, GA 30501-2017



Donna Kay McIntyre                                   Nissan Motor Acceptanc                               Nissan Motor Acceptance
PO BOX 354                                           Po Box 660360                                        POB 660366
Flowery Branch, GA 30542-0006                        Dallas, TX 75266-0360                                Dallas, TX 75266-0366



(p)NORTHEAST GEORGIA MEDICAL CENTER                  OneMain                                              Onemain Financial
PO BOX 741891                                        PO Box 3251                                          300 Saint Paul Place
ATLANTA GA 30374-1891                                Evansville, IN 47731-3251                            BSP13A
                                                                                                          Baltimore, MD 21202-2120


Rent a Center                                        Howard P. Slomka                                     U. S. Attorney
423 East Main Street                                 Slipakoff & Slomka, PC                               600 Richard B. Russell Bldg.
Cartersville, GA 30121-3349                          Overlook III - Suite 1700                            75 Ted Turner Drive, SW
                                                     2859 Paces Ferry Rd, SE                              Atlanta GA 30303-3315
                                                     Atlanta, GA 30339-6213

US DEPT OF EDUCATION                                 United Collection Serv                               Us Dept Of Ed/glelsi
CLAIMS FILING UNIT                                   106 Commerce St Ste 101                              Po Box 7860
PO BOX 8973                                          Lake Mary, FL 32746-6217                             Madison, WI 53707-7860
MADISON, WI 53708-8973


Nancy J. Whaley
Nancy J. Whaley, Standing Ch. 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303-1216



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue                        Jefferson Capital Syst                               (d)Jefferson Capital Systems LLC
Bankruptcy Division                                  16 Mcleland Rd                                       Po Box 7999
Post Office Box 161108                               Saint Cloud, MN 56303                                Saint Cloud Mn 56302-9617
Atlanta, GA 30321
Northeast GeorgiaCase
                  Medical18-20351-jrs
                          Ctr               Doc 31       Filed 01/18/19 Entered 01/18/19 16:28:50                      Desc Main
PO Box 101054                                            Document      Page 4 of 4
Atlanta, GA 30392




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital Asset Recovery                            End of Label Matrix
P.O. Box 192585                                      Mailable recipients    21
Dallas, TX 75219-8523                                Bypassed recipients     1
                                                     Total                  22
